COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-08-425-CR
 
 
EX PARTE 
 
 
ANTHONY SCOTT
                                              ------------
 
        FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM OPINION[1]
AND JUDGMENT 
 
                                              ------------
On the
court=s own
motion, we reconsider Appellant=s motion
to dismiss his appeal.  Because Appellant
has voluntarily waived extradition and has now been extradited to New Jersey,
making his appeal moot,[2]
the court is of the opinion that his motion should be granted.




Accordingly,
we withdraw that portion of our March 18, 2009 order denying Appellant=s motion
to dismiss, grant Appellant=s motion
to dismiss, and dismiss this appeal as moot.[3]
 
PER
CURIAM
PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: June 4, 2009




[1]See Tex. R. App. P. 47.4.


[2]See Ex parte Stowell, 940 S.W.2d 241, 243
(Tex. App.CSan Antonio 1997, no
pet.); Ex parte Kirkpatrick, No. 05-05-00595-CR, 2005 WL 1163981, at *1
(Tex. App.CDallas, no pet.) (mem.
op., not designated for publication); Ex parte Tyer, No. 2-02-227-CR
(Tex. App.CFort Worth 2002, no pet.)
(mem. op., not designated for publication).


[3]See Tex. R. App. P. 43.2(f).